Name: Commission Regulation (EEC) No 2671/90 of 17 September 1990 reintroducing the levying of the customs duties applicable to articles knitted or crocheted products of categories 4 (order No 40.0040) and 74 (order (No 40.0740) originating in Indonesia, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 254/58 Official Journal of the European Communities 18 . 9 . 90 COMMISSION REGULATION (EEC) No 2671/90 of 17 September 1990 reintroducing the levying of the customs duties applicable to articles knitted or crocheted products of categories 4 (order No 40.0040) and 74 (order (No 40.0740) originating in Indonesia, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply No 40.0740) originating in Indonesia, the relevant ceiling amounts to 1 793 000 and 64 000 pieces respectively ; whereas that ceiling was reached on 30 August 1990 by charges of imports into the Community of the products in question originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to reintroduce the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, Whereas pursuant to Article 10 of that Regulation, prefe ­ rential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 11 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; Whereas, in respect of articles knitted or crocheted products of categories 4 (order No 40.0040) and 74 (order HAS ADOPTED THIS REGULATION : Article 1 As from 21 September 1990 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3897/89, shall be reintroduced on imports into the Community of the following products, originating in Indonesia, Order No Category(unit) CN code Description 40.0040 4 (1 000 pieces) 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 Shirt, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 40.0740 74 (1 000 pieces) 6110 20 10 6110 30 10 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits (') OJ No L 383, 30 . 12. 1989, p. 45. / 18 . 9. 90 Official Journal of the European Communities No L 254/59 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1990. For the Commission Christiane SCRIVENER Member of the Commission